Citation Nr: 0101039	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-17 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Determination of a proper initial rating for a renal calculi 
disorder, currently assigned a 10 percent disability 
evaluation.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.  

This matter arises from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for a 
renal calculi disorder.  An initial 10 percent evaluation was 
assigned, effective from October 19, 1998.  The veteran filed 
a timely appeal, contending that the severity of his service-
connected renal calculi disorder warranted assignment of an 
initial evaluation in excess of 10 percent.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained by the RO.  

2.  The veteran's renal calculi disorder is objectively shown 
not to involve recurrent stone formation requiring diet or 
drug therapy, or any invasive or non-invasive procedures, and 
is not objectively shown to be productive of more than 
symptomatology consistent with only an occasional attack of 
colic, not infected, and not requiring catheter drainage.  


CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 10 percent for a renal calculi disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.115b, Diagnostic Codes 7508, 7509 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in substance, that the initially 
assigned 10 percent disability rating for his renal calculi 
disorder does not adequately reflect the severity of that 
disorder.  He asserts that the examination, upon which the 
decision to assign a 10 percent evaluation was based, was 
insufficient, and that he should be entitled to an 
independent medical examination conducted by a medical 
specialist.  In such cases, the VA has a duty to assist the 
veteran in developing facts which are pertinent to those 
claims.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, the report of 
a VA rating examination, post-service clinical treatment 
records, and statements by the veteran in support of his 
claim.  The veteran declined the opportunity to present 
testimony at a personal hearing.  Further, in response to a 
letter of November 1998 from the RO requesting additional 
information, the veteran's attorney, by letter of December 
1998, stated that as he had determined the veteran's claim to 
be plausible and capable of substantiation, no further 
evidentiary development from the veteran would be 
forthcoming.  In any event, the Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).  

Historically, service connection for a renal calculi disorder 
was granted by a March 1999 rating decision.  An initial 10 
percent evaluation was assigned, effective from October 19, 
1998.  The veteran appealed that decision, and has asserted 
that the rating examiner, a licensed physician, was not 
sufficiently qualified to conduct the rating examination upon 
which the rating determination was based.  He has essentially 
maintained that the severity of his renal calculi disorder 
warrants assignment of an initial 30 percent evaluation.  

Clinical treatment records dating from February 1977 through 
February 1997 show that the veteran was treated for kidney 
stones (renal calculi) on three occasions, as an inpatient in 
July 1987 and in December 1993, and on an outpatient basis in 
October 1995.  The veteran passed his stones without incident 
on each occasion, although in December 1993, he underwent a 
lithotripsy procedure to remove the kidney stone.  No 
malignancies were indicated, and the veteran was not noted to 
be taking any particular medication to control his renal 
calculi.  

The veteran underwent a VA rating examination, conducted by a 
licensed physician, in March 1999.  The report of that 
examination shows that the veteran passed a kidney stone for 
the first time while on active duty in Southeast Asia.  His 
second episode of renal colic occurred one year following his 
discharge from service.  The veteran reported that over the 
past 30 years, he had passed kidney stones on approximately 
10 occasions.  The veteran further indicated that he had been 
treated on an inpatient basis in 1994 in a private hospital, 
and had undergone treatment with lithotripsy.  The veteran 
had passed a kidney stone at home in 1998, and prior analysis 
of the kidney stones disclosed that they were not of a uric 
acid variety, but that they contained calcium.  His only 
dietary restriction was to avoid drinking tea.  The veteran 
was not taking any medications, and he did not require any 
invasive procedures on a routine or other basis.  The veteran 
had never required dialysis and had never experienced fistula 
or problems with testicular atrophy.  On examination, the 
veteran was noted to void some three or four times daily, and 
he had no problems with incontinence.  His only surgical 
procedure was performed in 1994 at a private hospital, when 
he underwent a ureteral stent and lithotripsy.  The veteran 
denied experiencing problems with urinary tract infection, 
and had never had nephritis.  The veteran stated that he 
recalled being admitted as an inpatient on four or five 
occasions over the past 30 years.  Otherwise, his stones were 
small enough to be passed during outpatient treatment.  The 
examiner observed that the veteran did not require 
catheterization or dilation of the urinary tract.  Urinalysis 
was characterized as normal, and chemistry profile was normal 
except for a high glucose level.  The examiner concluded with 
a diagnosis of renal calculi on repeated episodes over the 
past 30 years.  

The veteran's renal calculi disorder had been found to be 
analogous to nephrolithiasis under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7508 (2000).  Under that diagnostic code, a 
30 percent evaluation is contemplated if the symptomatology 
reflects recurrent stone formation requiring one or more of 
the following:  1) diet therapy; 2) drug therapy; or 3) 
invasive or non-invasive procedures more than two times per 
year.  Otherwise, the disability is to be rated as 
hydronephrosis.  Under Diagnostic Code 7508, a 30 percent 
evaluation is the only rating available.  Id.  

Hydronephrosis is evaluated under 38 C.F.R. § 4.115(b), 
Diagnostic Code 7509 (2000).  Under that diagnostic code, a 
10 percent evaluation is contemplated for only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent evaluation is warranted upon a 
showing of frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation, the highest available 
rating under Diagnostic Code 7509, is contemplated for 
frequent attacks of colic with infection (pyonephrosis), and 
impaired kidney function.  Id.    

The Board has reviewed the foregoing, and concludes that the 
initially assigned 10 percent evaluation is appropriate, and 
that the preponderance of the evidence is against assignment 
of an evaluation in excess of 10 percent under any diagnostic 
code.  The veteran has argued that a 30 percent evaluation is 
the minimum rating available under Diagnostic Code 7508, and 
as he is currently evaluated under that diagnostic code, he 
should be entitled to a 30 percent evaluation.  The Board 
observes, however, that under Diagnostic Code 7508, the 
disability is to be rated as hydronephrosis unless the 
veteran is under either diet or drug therapy, or if he has 
required procedures (invasive or non-invasive) more than 
twice per year.  

Here, none of these conditions for a 30 percent evaluation 
under Diagnostic Code 7508 have been met.  The veteran is not 
shown to be under any sort of dietary or drug therapy, and 
his last inpatient treatment was in December 1993.  Prior to 
that, he had not undergone inpatient treatment since July 
1987, as reflected by the clinical treatment records.  In 
fact, the veteran reported that he had only undergone 
inpatient kidney stone removal some four or five times over 
the past 30 years.  Accordingly, the veteran's renal calculi 
disability is properly evaluated as hydronephrosis under 
Diagnostic Code 7509, as provided under Diagnostic Code 7508.  

Under Diagnostic Code 7509, the veteran has not objectively 
been shown to experience symptomatology consistent with more 
than an occasional attack of colic, not infected, and not 
requiring catheter drainage.  The examination report shows 
that the veteran did not require catheterization, and despite 
the veteran's assertions to the contrary, he is not 
objectively shown to experience what could be characterized 
as "frequent" attacks of colic requiring catheter drainage.  
Therefore, the Board finds that assignment of a higher, 20 
percent evaluation, is not warranted under Diagnostic Code 
7509.  Further, the veteran has been specifically found not 
to experience any renal infection or impaired kidney function 
as a result of his renal calculi.  Accordingly, the Board 
finds that the initially assigned 10 percent evaluation is 
appropriate, and that assignment of an evaluation in excess 
of 10 percent is not warranted.  His appeal is therefore 
denied.  

The Board has also considered the veteran's contention that 
the nature of his now service-connected disability dictates 
that an independent medical opinion under the provisions of 
38 C.F.R. § 3.328 (2000) is in order.  According to VA 
regulation, an opinion of an independent medical expert may 
be obtained in cases in which the medical issue under 
consideration is of such medical complexity or controversy as 
to justify soliciting an opinion from an independent medical 
expert.  See 38 C.F.R. §§ 3.328, 20.901 (2000).  In this 
case, the Board finds that the issue presented is neither 
complex nor controversial as to justify the solicitation of 
an opinion from an independent medical expert.  Here, it has 
been determined that the veteran's renal calculi, or kidney 
stones, while recurrent, have not required any special 
dietary or drug therapy, other than avoidance of drinking 
tea, and that the veteran has not undergone any inpatient 
treatment since December 1993 or 1994.  The report of the 
March 1999 VA rating examination, the findings of which were 
essentially corroborated by the clinical treatment records 
the veteran submitted in support of his claim, is more than 
adequate to assess the severity of the veteran's renal 
calculi.  Accordingly, the Board finds that the veteran's 
contention that an independent medical opinion is warranted 
is without merit.  

The potential application of Title 38 of the Code of Federal 
Regulations (2000), as well as the provisions set forth at 
38 C.F.R. § 3.321(b)(1) (2000), have been considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no persuasive evidence 
that the veteran's service-connected renal calculi has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  In short, the 
objective medical evidence fails to disclose the presence of 
an overall disability picture to the degree of severity the 
veteran has reported.  The Board recognizes that the veteran 
has reported experiencing chronic recurrences of his kidney 
stones which frequently cause pain and discomfort.  The Board 
observes, however, that there is a full range of ratings 
which contemplate higher evaluations for renal calculi on a 
schedular basis.  His objectively manifested symptomatology 
has not been found to be of such severity as to warrant 
assignment of an initial evaluation in excess of 10 percent 
on a schedular basis.  Likewise, referral for consideration 
of an extraschedular evaluation is not warranted here.  See 
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 
339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim for assignment of an initial rating in excess of 10 
percent for his renal calculi, the benefit of the doubt 
doctrine is not for consideration.  See generally Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 5, 114 
Stat 2096, ___ (2000) (to be codified at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. at 49.  Should the 
veteran's disability picture change, he may apply at any time 
for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an initial rating in excess of 10 
percent for the veteran's renal calculi disorder.  


ORDER

The initially assigned 10 percent rating for the veteran's 
renal calculi disorder is appropriate, and entitlement to an 
evaluation in excess of 10 percent for that disability is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

